ORDER AND JUDGMENT REVOKING THE DISCHARGE OF MICHAEL SHANE OVERTON
MARGARET A. MAHONEY, Chief Judge.
This matter is before the Court on the complaint of the trustee, Lonnie L. Mixon, to revoke the discharge of the debtor, Michael Shane Overton. The Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Order of Reference of the District Court. This is a core proceeding pursuant to 28 U.S.C. § 157(b) and the Court has the authority to enter a final order. For the reasons indicated below, the Court is granting the trustee’s complaint and revoking the discharge of Michael Shane Overton.
The trustee filed this adversary to revoke the discharge of Mr. Overton on June 25, 2001. The trustee certified that a summons and a copy of the complaint were mailed to Mr. Overton on June, 29 2001. Mr. Overton has defaulted by failing to respond or appear.
THEREFORE, IT IS ORDERED AND ADJUDGED that the discharge of Michael Shane Overton is revoked.